DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 33, 38, 47-51, 53 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hock et al. (JP 2016-064808).
Re: claim 32, Hock shows a damper unit for use in a frequency-tuned vibration damper assembly for a steering wheel, said damper unit having an insertion end and an opposite rear end, and being configured to be inserted with the insertion end of the damper unit through a mounting opening provided in a horn plate of said damper assembly, as in the present invention,
said damper unit comprising: 
a sleeve 53 having a central bore extending along an axis, and 
an elastomeric damper element 5 which is disposed on a radial outer side of the sleeve such that the sleeve and the damper element together form a unitary structure,

the elastomeric damper element includes an elastomeric insertion part 51 configured to be inserted into the mounting opening of the horn plate 4, 44, and an elastomeric support part 52 configured to define a final mounting position of the damper unit, 
the elastomeric insertion part includes a plurality of elastomeric ribs 51a which extend at least partially along said axis and are mutually spaced in a circumferential direction in relation to said axis, said ribs together forming a radially outer engagement surface configured to be brought into direct engagement with an inner surface of said mounting opening, 
the radially outer engagement surface of ribs 51a has a first radial dimension, and the elastomeric support part 52 has a second radial dimension, larger than said first radial dimension, 
at least some of the elastomeric ribs present a radially outward extending snap-lock protrusion 55 configured to be inserted through the mounting opening to snap-lock the damper unit in the final mounting position, and 
said elastomeric support part includes a plurality of elastomeric support studs, 4 studs without being numbered extending from elastomeric support part 52, which are mutually spaced in the circumferential direction, extend at least partially in the direction of said axis, and each includes a distal end surface facing the insertion end of the damper unit, said elastomeric support studs being flexible in all directions transverse to said axis, wherein said distal end surfaces of the support studs are configured, during assembly of the damper unit in the mounting opening of the horn plate, to be brought 
Re: claim 33, Hock shows said plurality of support studs are located at a radial position radially outside the ribs, see figures 8.
Re: claim 38, Hock shows said sleeve 53 of the damper unit is a slider being configured, upon horn activation on the steering wheel, to slide in the direction of said axis along a guide shaft received in said central bore of the slider.
Re: claim 47, Hock shows a frequency-tuned damper assembly for dampening vibrations in a steering wheel, as in the present invention, comprising:
a base structure 2 which is fixed to a steering wheel and presents vibrations to be dampened;
a horn plate, 4, 44;
one or more of said damper units as claimed in claim 32, each damper unit being arranged in an associated mounting opening in the horn plate with the radially outer engagement surface of the damper unit in direct contact with the horn plate for transferring said vibrations, and with the distal end surfaces of the support studs in contact with a rear side of the horn plate, see figure 3;
one or more guide shafts 21, each guide shaft being fixed to the base structure and being received in the central bore of the sleeve of the associated damper unit; and

wherein the damper element and the mass are configured to operate as a frequency-tuned spring-mass system forming a frequency-tuned dynamic damper for dampening said vibrations.
Re: claim 48, Hock shows a weight of the mass comprises at least a weight of the horn plate 4, 44 and a weight of an airbag assembly 3 supported by the horn plate.
Re: claim 49, Hock shows each guide shaft is part of a threaded bolt, see figure 4, and wherein a bolt head of each bolt is configured to act as a stop for limiting axial movement of the associated slider.
Re: claim 50, Hock shows a distal end of the elastomeric ribs of each damper unit are a compressed by the bolt head of the associated bolt for further locking the damper unit to the horn plate, see figure 3.
Re: claim 51, Hock shows the sleeve 53 of each damper unit is a slider being configured, upon horn activation on the steering wheel, to slide in the direction of said axis along the associated guide shaft received in the central bore of the slider, and
wherein the assembly further comprises a horn spring 46 for each damper unit, said horn spring being configured to exert a force on the slider in the direction of the axis before and upon horn activation on the steering wheel.
Re: claim 53, Hock shows the horn spring is a separate metallic horn spring arranged between the damper unit and the base structure, see figures 3 and 4.

said damper unit comprising an elastomeric damper element 5 having an elastomeric insertion part configured to be inserted into the mounting opening of the horn plate 4, 44, and an elastomeric support part 52 configured to define a final mounting position of the damper unit, wherein:
the elastomeric insertion part includes a plurality of elastomeric ribs 51a which extend at least partially along said axis and are mutually spaced in a circumferential direction in relation to said axis, said ribs together forming a radially outer engagement surface configured to be brought into direct engagement with an inner surface of said mounting opening,
the radially outer engagement surface has a first radial dimension of the ribs, and the elastomeric support part 52 has a second radial dimension, larger than said first radial dimension,
at least some of the elastomeric ribs include a radially outward extending snap-lock protrusion 55 configured to be inserted through the mounting opening to snap-lock the damper unit in the final mounting position, and
said elastomeric support part 52 includes a plurality of elastomeric support studs, four studs, which are mutually spaced in the circumferential direction, extend at least partially in the direction of said axis, and each includes a distal end surface facing the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hock et al. (JP 2016-064808).
Re: claim 55, Hock shows a method of manufacturing a damper unit as claimed in claim 32, as in the present invention, comprising:
disposing, on a radially outer first part of the sleeve 53, the elastomeric vibration damper element 5 having the elastomeric insertion part configured to be inserted into the mounting opening of the horn plate 4, 44, and the elastomeric support part 52 configured to define the final insertion position of the damper unit, wherein:
the elastomeric insertion part includes the plurality of elastomeric ribs 51a which extend at least partially along said axis and are mutually spaced in the circumferential direction in relation to said axis, said ribs together forming the radially outer 
the radially outer engagement surface has the first radial dimension, and the elastomeric support part has the second radial dimension, larger than said first radial dimension, and
said elastomeric support part 52 includes the plurality of elastomeric support studs, four studs, which are mutually spaced in the circumferential direction, extend at least partially in the direction of said axis, and each includes the distal end surface facing the insertion end of the damper unit, said elastomeric support studs being flexible in all directions transverse to said axis, wherein, said distal end surfaces of the support studs are configured, during assembly of the damper unit in the mounting opening of the horn plate, to be brought into contact with the rear side of the horn plate in the final mounting position.
Hock is silent of the connection between the damper element and the sleeve.  Hock teaches in paragraph [0021] that resin layers 44 is molded on metal plate 4 in order to simplify the assembling process.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the molding process to mold the damper element onto the sleeve of Hock in order to simplify the assembling process of the damper unit.
Re: claim 59, Hock shows frequency tuning the damper by selecting one or more of parameters including: the number of ribs, the circumferential, radial, and/or axial dimensions of the ribs, and the circumferential, radial, and/or axial dimensions of spaces between the ribs, see figures 8b and 8d.
Allowable Subject Matter
Claims 34-37, 39-46, 52, 54 and 56-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nelson, Bucksbee, Werner, Spaltofski, Elson, Tomczak, Dorton, Kanda, Daddies, Nagai and Summers are cited for other dampers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657